Citation Nr: 0325186	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  96-37 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for heart disease. 

2.  Entitlement to service connection for emphysema. 

3.  Entitlement to service connection for anxiety and 
depression. 

4.  Entitlement to service connection for arthritis of the 
joints.

5.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  
Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please continue to contact the 
appropriate State or Federal agency and 
obtain verification (if possible) of the 
veteran's period of active duty with the 
U.S. Army during the period of July 1967 
to July 1970.

2.  Please continute to contact the 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request the veteran's service medical 
records for his first period of service 
from July 1967 to July 1970.  If no 
service records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

3.  After the service medical records 
requested in No. 2 are obtained and 
associated with the claims folder, or 
after confirmation has been received that 
they have been destroyed, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a heart examination.  Send the 
claims folder to the examiner for review 
in conjunction with the examination.  

The examiner must review the  service 
medical records, particularly those from 
1988 and 1989, when the veteran 
complained of chest pain and studies were 
done regarding his cardiovascular system, 
to include an electrocardiogram, 
monitoring of blood pressure and 
cholesterol levels.  The examiner must 
also review the post-service (after 
October 1989) medical evidence of record, 
particularly a service department Medical 
Record Report, dated in July 1994, 
showing diagnoses of: unstable angina 
with probable proximal left anterior 
descending artery stenosis; severe 
hypertension; hyperlipidemia; and rule 
out MI.

The examiner should render an opinion as 
to whether the current heart condition 
had its onset in service.  The examiner 
should provide a rationale for his 
opinion, stating, for example, whether 
certain symptoms or findings in service 
were likely, unlikely or as likely as not 
early signs or symptoms of the heart 
condition diagnosed in 1994.  The 
examiner should specifically discuss the 
elevated blood pressure readings noted in 
service, the January 1990 VA examination 
report of James H. Shipp, M.D., in which 
he stated that he could find no evidence 
of hypertension, and the diagnosis of 
severe hypertension by 1994.  In this 
regard, the examiner should state whether 
the elevated blood pressure readings in 
service in 1988-89 were more likely then 
not early symptoms of the hypertension 
that was diagnosed as "severe" five 
years later, and, if so, the examiner 
should explain why or how such 
hypertension may have been asymptomatic 
in 1990.
[If the veteran does not attend the 
examination, the examiner should still 
review the evidence of record an provide 
the opinions requested above.]

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


